F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                                   November 28, 2006
                                 TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                      Clerk of Court



 U N ITED STA TES O F A M ER ICA,

          Plaintiff-Appellee,
                                                       No. 05-3386
 v.                                            (D.C. No. 04-CR-20034-KHV)
                                                          (Kansas)
 A N TH O NY L. PIN IO N ,

          Defendant-Appellant.




                          ORDER AND JUDGMENT *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.




      Anthony Pinion appeals the imposition of a 13-month sentence to run

consecutively to a 15-month sentence imposed by the District Court for the

W estern District of M issouri. W e affirm.

      M r. Pinion was convicted of bank robbery in the W estern District of


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
M issouri and sentenced to 33 months incarceration followed by 3 years of

supervised release. M r. Pinion was subsequently charged with escaping from a

halfway house in violation of 18 U.S.C. § 751, and pled guilty in the District of

Kansas. The district court in Kansas sentenced M r. Pinion to a prison term of 12

months and 1 day followed by 2 years of supervised release. The supervised

release was to run concurrently to the term of supervised release imposed by the

district court in M issouri for the underlying robbery conviction.

      M r. Pinion was released from custody on February 25, 2005, after having

completed the 12-month and 1-day term imposed in Kansas. He then began

serving his two concurrent terms of supervised release. M r. Pinion tested positive

for methamphetamine use in M arch, and he tested positive for cocaine use in

April. He also failed to find employment, submit urine samples, and appear for

counseling sessions, all in violation of his terms of supervised release. As a

result of these violations, M r. Pinion was ordered to enter a halfway house. W hen

he failed to do so, warrants were issued for his arrest in both the District of

Kansas and the W estern District of M issouri.

      On August 12, 2005, the district court in M issouri revoked M r. Pinion’s

supervised release and sentenced him to 15 months incarceration with no term of

supervised release to follow. The 15-month term exceeded the applicable

guideline range by 4 months. On October 3, the district court in Kansas revoked

M r. Pinion’s supervised release and sentenced him to 13 months incarceration to

                                          -2-
run consecutively to the 15-month sentence imposed by the M issouri court. The

13-month sentence was within the applicable guideline range of 7 to 13 months.

      On appeal, M r. Pinion contends the Kansas district court abused its

discretion by imposing the 13-month sentence to run consecutively to the 15-

month sentence. He further claims the sentence is unreasonable because the

district court failed to articulate reasons for imposing a consecutive sentence.

      As we noted in United States v. Rodriguez-Q uintanilla, 442 F.3d 1254,

1256 (10th Cir. 2006) (emphasis added) (citations and quotations omitted):

             Under 18 U.S.C. § 3584(a), a district court has the discretion
      to impose consecutive or concurrent sentences. The district court’s
      discretion is guided by the factors delineated by 18 U.S.C. § 3553(a),
      which include the characteristics of the offense and the defendant,
      the need for deterrence and the protection of the public, and, in cases
      involving a violation of supervised release, the applicable guidelines
      or policy statements issued by the Sentencing Commission. Like the
      post-Booker Guidelines, policy statements regarding supervised
      release are advisory in nature. The applicable policy statement
      contained in § 7B1.3(f) recommends that: Any term of imprisonment
      imposed upon the revocation of supervised release shall be ordered
      to be served consecutively to any sentence of imprisonment that the
      defendant is serving, whether or not the sentence of imprisonment
      being served resulted from the conduct that is the basis of the
      revocation of probation or supervised release.

The district court’s imposition of a consecutive prison term is in accordance with

the advisory policy statement. M r. Pinion therefore “bears the burden to

demonstrate that the D istrict Court should exercise its discretion to impose

concurrent sentences in spite of that statement.” Id.

      M r. Pinion asserts that the imposition of the consecutive sentences by the

                                         -3-
two district courts resulted in the imposition of a 28-month sentence for, in

essence, missing some drug tests and counseling sessions, remaining unemployed,

and testing positive on two occasions for drug use. Such a sentence, he argues, is

especially harsh in light of the 7 to 13-month guideline range he faced for the

same violation of one of his supervised releases.

      But M r. Pinion violated not one, but two supervised releases. M oreover, he

violated them within weeks, if not days, of being released from custody. His

failure to report to the halfway house, although not technically an escape from

custody, mirrored his earlier conduct. Furthermore, the district court expressly

stated it was imposing a consecutive sentence at the top of the applicable

guideline range because it w as choosing not to order a supervised release.

Viewed in light of these considerations, we cannot say consecutive prison terms

constitute an abuse of discretion, or that the district court’s imposition of a

consecutive term was unreasonable. See id. at 1258.

      M r. Pinion also argues he is entitled to a remand for resentencing because

the district court failed to adequately explain why it declined to order his 13-

month sentence to run concurrently with his 15-month sentence.

      [T]he sentencing court is not required to consider individually each
      factor listed in § 3553(a) before issuing a sentence. In addition, we
      do not demand that the district court recite any magic words to show
      us that it fulfilled its responsibility to be mindful of the factors that
      Congress has instructed it to consider.

Id. at 1258-59 (citations and quotation marks omitted). In this case, prior to its

                                          -4-
ruling the district court specifically invited counsel for M r. Pinion to address the

issue of consecutive sentences. The court stated that a consecutive sentence was

appropriate when there was to be no supervised release to follow. Rec., vol. II at

11. The court also heard M r. Pinion’s counsel argue that the sentence was too

harsh in light of the underlying conduct, but it chose to impose a consecutive

sentence nonetheless. Id. (The sentence was reached after “taking into account

the violation, the characteristics, the sentence objective.”) Although, the court

could have stated its reasons for imposing the 13-month consecutive sentence

more clearly, given the facts of this case we are satisfied that the sentence was

not unreasonable.

      W e A FFIR M .


                                        ENTERED FOR THE COURT


                                        Stephanie K. Seymour
                                        Circuit Judge




                                          -5-